DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered. 
Response to Arguments
Applicant’s arguments and amendments, see pg. 7, with respect to the Claim Objections of claim 5 have been fully considered and are persuasive. The objection to claim 5 has been withdrawn in view of amendment.		
Applicant’s arguments, see pgs. , with respect to the Claim Rejections – 35 USC § 103 of claims 1, 3-8, and 12-16 by Ishihara (US 2015/0276602) in view of Kleen et al. (US 2005/0203420), claims 2 and 17 by Ishihara and Kleen in view of Harmelin et al. (US 2017/0100037), and claim 9 by Ishihara and Kleen in view of Yu et al (US 2017/0209033) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, the Examiner wishes to address the arguments made by Applicant regarding the combination of Ishihara and Kleen. 
First, regarding the modification of S2 and G2 of Ishihara with the ultrasound image data of Kleen as the claimed auxiliary input data, the Examiner maintains the position that coefficient Ultrasound: Basic understanding and learning the language) discloses that “[e]chogenicity of the tissue refers to the ability to reflect or transmit US waves in the context of surrounding tissues…Whenever there is an interface of structures with different echogenicities, a visible difference in contrast will be apparent on the screen. Based on echogenicity, a structure can be characterized as hyperechoic (white on the screen), hypoechoic (gray on the screen) and anechoic (black on the screen) [Figure 1]” (1st paragraph, Echogenicity, pg. 56). Figure 1 (reproduced below) illustrates identifiable tissue regions in an US image where “[b]one appears black or anechoic…with a bright hyperechoic rim…Cartilages appears hypoechoic, and…[b]lood vessel also appear black or anechoic” (2nd paragraph, Echogenicity, pg. 56). The differences in echogenicity are quantified by their pixel values in the image data, and thus tissue types and characteristics are distinguishable by 

    PNG
    media_image1.png
    344
    682
    media_image1.png
    Greyscale


Fig. 1 of Ihnatsenka illustrating an ultrasound image of popliteal area (left) with the following areas highlighted (right): 1) Sciatic nerve (hyperechoic with stippled “honeycomb” structure); 2) Adipose tissue (hypoechoic); 3) Muscles (note the striations and hyperechoic fascial lines on muscle surfaces); 4) Vein (anechoic – partially collapsed under pressure to US transducer); 5) Popliteal artery (anechoic – pulsating); 6) Bone (hyperechoic rim with hypoechoic shadow below it). 

Likewise, lesions such as tumors within healthy tissue are expected to have different tissue properties (e.g., high stiffness) and would thus present different echogenicities relative to surrounding tissue. Thus, the additional evidence of Ihnatsenka provided above confirms the motivation for modifying Ishihara with Kleen as an alternative imaging source for identifying and imaging lesions in soft tissue. In this case, the use of ultrasound imaging as the auxiliary input data represents a “simple substitution of one known element for another to obtain predictable results” (see MPEP 2143). It would have been obvious to one of ordinary skill in the art to substitute a well-known technique for imaging lesions in soft tissue (ultrasound) with another method of imaging lesions (fluorescence). Additionally, the assertion that “lesions are 

Claim Objections
Claim 1, 12, and 15 are objected to because of the following informalities:  the use of ‘and/or’.  Appropriate correction is required. For the purposes of examination, the claim as written is interpreted as “the pseudo-color pattern field comprising a temporally modulated pattern having a variation rate, and the image processor being configured to compute the variation rate depending on at least one of a momentary flow velocity, a frequency of flow velocity changes, and an amplitude of flow velocity changes, represented in the ultrasound data.” Refer to footnote 4 of Ex parte Gross (Appeal No. 2011-004811), in which the Board noted that the “preferred verbiage” is “at least one of A and B” to communicate the same scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0276602) in view of Kleen et al. (US 2005/0203420) and Okumura et al. (US 2016/0192908).
garding claims 1, 12, and 15 Ishihara discloses a medical observation device (fluorescence observation apparatus 1, fig. 1 [0018]) and corresponding method for displaying medical images comprising: 
an input interface, an image processor (the image processor 6, fig. 1 corresponds to the input interface and image processor [0018]) and an output interface (display portion 7, fig. 1 [0018]), 
the input interface being configured to receive subsequent sets of input image data and auxiliary input data (as seen in fig. 1, the image processor 6 receives subsequent sets of input image data (S1, G1) and auxiliary input data (S2, G2); wherein S1 corresponds to white-light image information, G1 white-light image, S2 fluorescence image information, and G2 fluorescence image as described in [0018], [0023], [0035],[0037]-[0038]), 
the output interface being configured to output subsequent sets of output image data at an output data rate (as seen in fig. 1, the display portion 7 displays output image data G which is a synthesized image from the “frame image Gf time-varying at the position of the fluorescence region F” and “white-light image G1” [0023], with “the synthetic image G continuously displayed on the display portion 7, the predetermined object O included in the synthetic image G produces a motion effect. In other words, an animation in which a predetermined green object O moves with a motion quantity depending on the gradation value of the fluorescence region F is displayed in a region corresponding to the fluorescence region F in the synthetic image G” [0040], wherein the data being outputted necessarily has an output rate in order to show motion of the green object), 
the image processor being connected to the input interface for receiving the sets of input image data and the auxiliary input data (as described, the image processor 6 includes the image and to the output interface for outputting the output image data (as seen in fig. 1, the image processor 6 outputs synthesized image G to the display portion 7, as described in [0018] and [0032]), the image processor further being configured to generate subsequent sets of pseudo-color image data (image processor 6 generates subsequent sets of frame images Gf from fluorescence image data, fig. 1, [0023] and [0039]; wherein the frame image “is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F” [0043]-[0045]) depending on a content of at least one of the auxiliary input data and the input image data (the frame images Gf are generated from S2 and G2 which are auxiliary input data as seen in fig. 1 and described in [0037]-[0039]). 
Further, concerning the non-transitory computer storage media of claim 15, Ishihara further discloses a non-transitory computer storage media storing a program causing a computer to execute the method according to claim 12 (“image processor 6 includes a central processing unit (CPU), a main storage device such as RAM (Random Access Memory), and an auxiliary storage device. The auxiliary storage device is a non-transitory computer-readable storage medium such as an optical disc or a magnetic disk, and stores an image processing program” [0024]).
However, Ishihara does not teach that the auxiliary input data comprise ultrasound data. Instead, Kleen, also in the field of medical observation devices utilizing fluorescence, teaches the ultrasound scanning or x-rays, and showing the same area under examination” [0007]), which in inherently produces ultrasound data.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified S2 of Ishihara with the ultrasound image data of Kleen because soft tissue, like lesions, are easily identifiable in ultrasound images and ultrasound imaging represents a well-known medical imaging technique in the field to produce the expected outcome as the device of Ishihara where the auxiliary input is fluorescence image data.
Further, the combination of Ishihara and Kleen teaches generating at least one synthetic pseudo-color pattern field within the pseudo-color image data depending on the content of the ultrasound data as the auxiliary input data based on Kleen (Ishihara: the pseudo-color pattern field is represented by “motion effect of the object O” [0044] in frame image Gf based on time t and coefficient c [0039], wherein the object is “green object O” [0040] which comprises a pattern “of circles that have a certain dimension and that are arranged at a regular interval are shown” [0030] in fig. 2c-2d that move over time t [0030], and coefficient c was determined from auxiliary input data S2 and G2 seen in fig. 1 and described in [0037]-[0039])
The combination of Ishihara and Kleen partially teaches the pseudo-color pattern field comprising a temporally modulated pattern  having a variation rate (Ishihara: the pseudo-color pattern field is represented by “motion effect of the object O” [0044] in frame image Gf based on time t and coefficient c [0039], wherein the green object O moves with time [0040]-[0041], the and the image processor being configured to compute the variation rate depending on a momentary flow velocity, or on a frequency and/or amplitude of flow velocity changes, represented in the ultrasound data (Ishihara: “motion quantity (variation quantity) based on the coefficient c as time t passes, depending on the time t counted by the clock” [0028], wherein coefficient c is calculated from the auxiliary input data S2 and G2 as described in [0025]-[0028]; where the auxiliary input data is ultrasound data from Kleen, which further inherently includes information regarding the frequency and amplitude).  
However, neither Ishihara nor Kleen disclose the variation rate depending on momentary flow velocity, a frequency of flow velocity changes, or an amplitude of flow velocity changes. Examiner’s interpretation of this claim language assumes that “flow velocity” refers to blood flow in a vessel, based on Applicant’s disclosure that “[i]f…the auxiliary data are ultrasound data, the variation rate may depend on the momentary flow velocity, or on a frequency and/or amplitude of velocity changes, e.g. caused by a pulse in a blood flow” ([0016]). Therefore, Okumura is relied upon for providing a device, method, and program for acquiring subject information based on acoustic wave transmission and reception, which shares a technical field with the instant application. Specifically, Okumura teaches a “flow rate calculating block 008” representing “a movement information obtaining unit which calculates movement information of an object such as blood flow rate, using output signals output from the adaptive signal processing block 007” ([0035]). Thus, the system of Okumura obtains and processes ultrasound image data which contains blood flow rate information. Further, “[t]he flow rate vc…is input to c of Okumura corresponds to the momentary flow velocity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the image processor 6 of Ishihara with the flow rate calculating block 008 of Okumura to set the time-varying variation quantity to match a physiologically relevant portion of  imaged tissue provide a wider set of useful information that may be reflected in the output, such as “the flow rate at multiple positions in the depth direction…and not just the blood flow rate at one point (one position) in the subject,” as well as “the average flow rate or maximum flow rate at a predetermined depth range” and “the flow rate at multiple points in time…, so that temporal change of the flow rate can be displayed” ([0035]).

Regarding claim 3, the modification of Ishihara further discloses wherein the ultrasound data are two-dimensional or three-dimensional via Kleen: “According to the invention, the merging of two three-dimensional image data records, the first of these being the fluorescence image data record, and the second being a three-dimensional image data record taken using a different examination procedure, e.g. magnetic resonance imaging, computer topography, ultrasound scanning or x-rays, and showing the same area under examination” [0007].  

Regarding claim 4, the modification of Ishihara further discloses wherein the auxiliary input data comprise auxiliary input image data and wherein the image processor comprises a spatial alignment module configured to spatially align the input image data and the auxiliary input image data via Kleen (“registering the three dimensional fluorescence image data record and the further three dimensional image data record with each another; and” in claim 1, wherein “further three dimensional image data record” corresponds to auxiliary input image data which may be ultrasound data as previously conveyed by paragraph [0007]). The method of registering the images of Kleen necessitates the presence of a processor or element that performs the registering. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishihara with the registration method of Kleen in order to provide “a detailed view of the anatomy of the area under examination, with high resolution and three-dimensionally, it is possible—advantageously—for the doctor, when viewing the merged image, to obtain highly accurate information regarding the anatomical conditions in the area under examination as well as anatomically relevant information with regard to the fluorescence-optically marked regions” ([0008]).

Regarding claim 5, Ishihara further discloses wherein the auxiliary input data further comprise fluorescence image data (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56” [0023]), and wherein the image processor is configured to generate a further pseudo-color pattern field varying at least on of temporally and spatially (as described in [0039]-[0041], the image processor 6, specifically synthesis portion 66, adds the frame image Gf including object O to input image data G1 to generate synthetic image G which includes the green object O, wherein the pseudo-color pattern field is represented by “motion effect of the object O” [0044] in frame image Gf based on time t and coefficient c [0039], wherein the object O is comprised of a pattern of circles [0030] and figs. 2c-2d that move over time t [0030]) depending on at least one of: a saturation of the fluorescence image data, a brightness of the fluorescence image data, an overlap of two different colors of wavelengths in the fluorescence-image data, and each each color or wavelength in the fluorescence-image data exceeding a minimum intensity (“extraction portion 63 compares the gradation value of each pixel of the fluorescence image G2 input from the fluorescence-image generating portion 62 with a prescribed threshold S, and extracts pixels having a gradation value equal to or higher than the prescribed threshold S as a fluorescence region F”, wherein the auxiliary input data corresponds to G2 and “object O [is] within a region corresponding to the fluorescence region F” [0029]).

Regarding claim 6, Ishihara further discloses wherein the medical observation device is one of a microscope and an endoscope (“The fluorescence observation apparatus 1 according to this embodiment is an endoscopic apparatus” [0018]). 

Regarding claim 7, Ishihara does not disclose wherein the output image data are three-dimensional and wherein the image processor is configured to generate pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data.  
However, Kleen teaches the output image data (94) are three-dimensional (“two 3D data records are merged on the basis of the mapping rule that enables a merged image to be displayed on a monitor (not shown in greater detail). In this merged image, the relevant, fluorescence-optically marked areas are displayed as they appear from the fluorescence-optical catheter examination, combined with the accurate, high-resolution display of anatomical structures, obtained from the MR examination” [0030]) and wherein the image processor (80) is configured to generate pseudo-color image data (86) at different depth layers of the three-dimensional 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate three dimensional output image data with pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data in order to be able to better visualize anatomical events such as to “visualize inflammatory processes in vessels” with the easily visible color-coded fluorescence areas [0013]. 

Regarding claim 8, Ishihara further discloses a visible-light camera connected to the input interface for providing the subsequent sets of the input image data (“image-acquisition device 55, such as a color CCD, that captures the white light” [0021], wherein “image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55” [0023], and white light is a type of visible light).
However, Kleen is relied on to teach an ultrasound sensor connected to the input interface for providing the auxiliary input data (“According to the invention, the merging of two three-dimensional image data records, the first of these being the fluorescence image data record, and the second being a three-dimensional image data record taken using a different examination procedure, e.g. magnetic resonance imaging, computer topography, ultrasound scanning or x-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara by connecting an ultrasound sensor to the input interface in a manner such as “a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56” [0023] of Ishihara for the same reasons as previously conveyed for claim 1. 

Regarding claim 13, Ishihara further discloses wherein the temporally modulated pattern is a propagating wave pattern (“animation that moves with a motion quantity (variation quantity)” [0028], wherein “motion quantity means the amplitude and speed of motion of the object O, and is set as a function that increases with an increase of the coefficient c, for example, a function proportional to the coefficient c. As the coefficient c becomes larger, i.e. as the gradation value of the fluorescence region F becomes larger” [0031], and the coefficient c is calculated from the auxiliary input data S2 and G2 as described in [0025]-[0028]).

With regard to claim 14, the modification of Ishihara teaches wherein the ultrasound data are auxiliary input image data comprising a three-dimensional data set (Kleen paragraph [0007]), wherein the temporally modulated pattern depends on a depth at which a predetermined condition for switching the temporally modulated pattern is detected (Kleen: “In this merged image, the relevant, fluorescence-optically marked areas are displayed as they appear from the fluorescence-optical catheter examination” [0030], which is a layer of the three-dimensional output image, and the fluorescence data is auxiliary input data; wherein, “fluorescence focal 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate three dimensional output image data with pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data in order to be able to better visualize anatomical events such as to “visualize inflammatory processes in vessels” with the easily visible color-coded fluorescence areas [0013]. 

Regarding claim 16, the modification of Ishihara further teaches the method according to claim 12, wherein the ultrasound data are ultrasound image data (Kleen paragraph [0007]) and wherein the auxiliary input data further comprise fluorescent-light image data containing fluorescent light from a tumor-marking fluorophore (Ishihara: “fluorescence image G2 can simultaneously be acquired, for example, by administering an anti-CEA antibody labeled with a fluorescent dye Cy7 to the subject X, followed by observation” [0022]), wherein the input image data are visible-light image data (Ishihara: as seen in fig. 1, “the image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55” [0023]), and wherein the set of output image data is generated by merging the fluorescent-light image data with the ultrasound image data and the visible-light image data (Ishihara merges fluorescent-light image data with visible-light image data, while Kleen merges fluorescent-light image data with ultrasound image data, each including registration of the images based on shared features within the image).
.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, Kleen, and Okumura as applied to parent claim 1, and further in view of Harmelin et al. (US 2017/0100037).
Regarding claim 2, the modification of Ishihara teaches the medical observation device according to claim 1, but does not specifically disclose that the output data rate is greater than the variation rate. However, Harmelin, also in the field of medical observation devices utilizing fluorescence imaging, teaches that the output data rate is greater than the variation rate (As disclosed in applicant’s specification, “output data rate usually corresponds to a frame rate” [0017]. Accordingly, Harmelin discloses “the frame rate used for calculating the pulse is higher than the expected pulse” [0127], wherein the pulse, or heart rate, corresponds to the variation rate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the output data rate is greater than the variation rate in order to allow the user to visualize the heart motion in displayed images without missing stages of said motion.

Regarding claim 17, the modification of Ishihara teaches the method according to claim 16, but does not disclose wherein an area occupied by the at least one pseudo-color pattern field corresponds to areas which were automatically recognized as blood vessels having a blood flow velocity and direction in each subsequent set of output image data.
Instead, Harmelin teaches automatic recognition (“Implementation of the method and/or system of embodiments of the invention can involve performing or completing selected tasks manually, automatically, or a combination thereof” [0062]) of areas as blood vessels having a blood flow velocity and direction in each subsequent set (92) of output image data (94) ( a plurality of Dynamic Fluorescence (DF) images are produced, “producing a DF image of blood arteries based, at least in part, on the plurality of DF images, calculating a velocity distribution of blood in arteries based, at least in part, on the plurality of DF images, producing a DF image of blood veins based, at least in part, on the plurality of DF images, calculating a velocity distribution of blood in veins based, at least in part, on the plurality of DF images, producing a fused, or combined, color coded image of arteries and veins, including blood flow velocity indications, based, at least in part, on the velocity distribution of blood in arteries and the velocity distribution of blood in veins” [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic processing and recognition of blood vessels in order to produce “in vivo imaging of the cortical blood vessels…essential for assessment of brain function under varying conditions” (Harmelin, [0003]) by avoiding “limitations such as removing or thinning at least part of a skull, and/or a need for use of expensive equipment such as CT and/or MRI, in order to perform in vivo imaging of the cortical .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, Kleen, and Okumura as applied to parent claim 8, and further in view of Yu et al. (US 2017/0209033) (hereinafter “Yu”).
Regarding claim 9, Ishihara further discloses a fluorescence camera (an image-acquisition device 56, “such as a highly sensitive monochrome CCD, that captures the fluorescence focused by the focusing lens 53”, fig. 1 [0021]) and a light source (light source 3, fig. 1 [0018]-[0019] and [0033]-[0034]), the fluorescence camera being connected to the input interface for providing the auxiliary input data (as seen in fig. 1, the image processor 6 receives subsequent sets of input image data (S1, G1) and auxiliary input data (S2, G2); wherein S1 corresponds to white-light image information, G1 white-light image, S2 fluorescence image information, and G2 fluorescence image as described in [0018], [0023], [0035],[0037]-[0038]), at least one of the fluorescence camera, the light source and the visible-light camera being provided with a filter arrangement (“light source 3 includes a xenon lamp 31; a filter 32 that extracts excitation light and white light from the light emitted from the xenon lamp 31” [0019] and “57 refers to an excitation-light cutting filter that selectively transmits fluorescence (e.g., a wavelength band of 760 nm to 850 nm) among the light reflected by the dichroic mirror 52” [0021]) for at least one fluorophore (14, 16) (“fluorescence image G2 can simultaneously be acquired, for example, by administering an anti-CEA antibody labeled with a fluorescent dye Cy7 to the subject X, followed by observation” [0022]) with a peak emission wavelength (“near-infrared light (e.g. a wavelength band of 700 nm to 740 nm) is used as the excitation light in this the output image data (synthetic image G, fig. 1 [0041]) comprising at least two pseudo-colors (89) and the image processor (80) being configured to assign a different pseudo-color (89) to each of the different fluorescence peak emission wavelengths (“The observer can easily recognize the lesion by the predetermined object O that is moving. Furthermore, the observer can intuitively and easily recognize fluorescence intensities, i.e., pathological severity in the lesion, based on the amplitude or speed of the motion of the predetermined object O. Additionally, gradation values of three color-component images that constitute the white-light image G1, i.e. information on the morphology of the subject X, are included in the region of the synthetic image G where the object O is displayed. Therefore, even when the object O is displayed at the position of the lesion in the synthetic image G, the morphology of the lesion can be observed with sufficient clearness” [0041] and “color variation effect may be combined with the above-described motion effect of the object O. In this case, the color variation refers to variation of hues, intensity, brightness or contrast of color” [0044], wherein the colors are composed of red, blue, and green values [0046]).  
Ishihara does not disclose a filter arrangement for at least two different fluorophores each fluorophore having a different peak emission wavelength.
However, Yu, also in the field of medical observation devices utilizing fluorescence, does teach a filter arrangement (optical filter 45, fig. 3 [0054]) for at least two different fluorophores (14, 16), each fluorophore (14, 16) having a different peak emission wavelength (“As compared to FIG. 1, the embodiment of FIG. 3 provides a first light source 120 in the form of an LED, laser diode (LD), a thermal lamp or broadband source or the like. In some embodiments the first light source 120 is a blue LED to provide for narrowband imaging and fluorescence excitation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a filter arrangement for two different fluorophores, each having a different peak emission wavelength in order to better distinguish different parts of the body being imaged, based on the respective fluorophores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REMY C COOPER/            Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793